Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 8/8/22.
Claims 4, 10 and 16 have been previously cancelled.
Claims 1, 7, 13 have been amended.
Therefore, Claims 1-3, 5-9, 11-15, 17-20 are now pending and have been addressed below.



	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/8/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-15, 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-3, 5-6 are directed to a method, Claims 7-9, 11-12 are directed to a non-transitory medium and Claims 13-15, 17-20 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-3, 5-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 7 and 13 recite methods that receiving incident data comprising textual data and contextual data associated with the incident data; identifying, one or more relevant incidents associated with the received incident data; identifying comprising processing received data to identify one or more actionable insights for the identified relevant incidents; providing, the identified one or more relevant incidents associated with the received incident data and resolve the received incident data using prior resolution data present within the relevant incident.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP), the claims are directed to providing relevant incidents and resolving the incident. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving incident data, analyzing it, and providing resolution. In particular, the claims only recites the additional element – an incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP. The incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a an incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; provide resolution to incident. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the an incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0038] details “processor of a general purpose computer, [0050] apply NLP to data.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-3, 5-6, 8-9, 11-12, and 14-15, 17-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 7 and 13. Claims 2, 8 recites obtaining one or more historical incident; train model. Claims 3, 5, 9, 11 recites convert the received incident into vector/dependency graph/graphical representation. Claims 6, 12 recite textual data includes description of incident. Claim 19 recites incident is resolved based on historical data. Claim 20 recites generating insights by applying the natural language process and natural language generation algorithm. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible. Dependent claims  also do not integrated into a practical application. The dependent claims recite no new additional elements As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology. Accordingly, dependent claims are also ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cai (US 2019/0347282) in view of Jain et al. (US 2019/0108486 A1)

Regarding claims 1, 7 and 13, Cai discloses the method/medium/system comprising:
Cai discloses receiving, by an incident management system, incident data associated with a computing system, wherein the incident data further comprises textual data and contextual data associated with the incident data ([0011] the new incident ticket including at least a title field (textual data)  and a description field, [0077] receiving the string inputs representative of the new incident ticket, the new incident ticket including at least a title field (e.g., database error) and a description field (e.g., “How do I fix inc0304036”), [0117] tickets can include data relating to the incident such as title, description, and resolution in addition to the automatically generated metadata, [0172]).;
Cai discloses identifying, by the incident management system, one or more relevant incidents associated with the received incident data by applying a trained artificial intelligence model on the textual data associated with the received incident data ([0014], [0067] The ordered/ranked set of historical incident-solution pairs can be used to generate an output data structure indicating, for example, the most similar historical incident-solution pairs, which can then be used to identify one or more estimated solutions for the new incident ticket. [0091] a number of incidents which are the closest are selected as potentially relevant historical incident-solution pairs selected as a subset from all of the historical incident-solution pairs., [0070] artificial intelligent virtual assistant service, Fig 17 #1700 model deployment, trained model, [0182] Passes the data into a trained Neural Network Regression model, Fig 1 # 126, 120 predictive model, [0075]); and
Cai discloses wherein identifying further comprises, applying natural language processing (Fig 1 # 120 natural language processing) on the received textual data and the contextual data ([0147] natural language processor 120 for text analysis and summary report generation) to identify one or more actionable insights for the identified one or more relevant incidents ([0119] natural language processor 120 to process relevant text fields in the historical IT incident tickets in order to prescribe solutions (actionable insight) for every new incident received , [0133], [0151] incident management by processing text data relating to different incidents using natural language processor, [0164]  The natural language processor 120 can include instructions or scripts which can include a text similarity process 602 (e.g., Term Frequency and Cosine Similarity) that can involve the following operations: Concatenate Title and Description of new incident ticket; Remove stop words from the title/description; Performs Term Frequency Inverse Document Frequency on Knowledge base 608 (of data storage 110) new Incident with ngram range (1,3); Execute cosine similarity on the new incident title/description against all historical incidents Determine top 3 (or more) indexes and map them back to their respective incident numbers; Output the incident numbers and confidence scores (actionable insight); 
Cai discloses providing, by the incident management system, the identified one or more relevant incidents associated with the received incident data to a site engineer device and resolve the received incident data ([0091] a number of incidents which are the closest are selected as potentially relevant historical incident-solution pairs selected as a subset from all of the historical incident-solution pairs., [0092] resolving the incident ticket, [0096]-[0097] the virtual agent 180 may receive an incident string “What to do for error code 0x22FFFE?”, and upon traversing historical incident tickets, respond with “There have been three successful resolutions of similar problems. The most likely solution is to allocate additional memory to the page file”.) using prior resolution data present within the identified one or more relevant incidents ([0005] Historical requests may be stockpiled for analysis to identify potential solutions that were useful to resolve prior requests., [0091] relevant historical incident-solution pairs selected, [0093] The data structure elements may be sorted by the similarity score and used to generate an ordered list of closest matching historical incidents of the set of historical incident-solution pairs stored on the data repository, ordered by the determined cosine similarity scores., [0094]-[0095]  The one or more prescriptive actions can include solution strings which can be interpreted by an agent who then takes corrective action  [0173]-[0175] resolution data of identified incidents)
Cai teaches wherein the identified one or more relevant incidents ([0014] The ordered/ranked set of historical incident-solution pairs can be used to generate an output data structure indicating, for example, the most similar historical incident-solution pairs, which can then be used to identify one or more estimated solutions for the new incident ticket). Further, Cai teaches dependency information is stored in tabular format ([0230]) and generating network graph (Fig 8B, [0188]). However, Cai does not specifically teach incidents are represented as a dependency graph. 
Jain teaches incidents are represented as a dependency graph ([0032] support request include problem, feature, issue, [0042] support request describes a problem experienced, [0051] model configured to take a feature vector for a support request and provide an output. Request may be first checked against similar questions asked by other users/senders and the effectiveness of their answers (e.g., some of those users/senders marked the answer as satisfactory as having solved their problem via feedback).  [0051] dependence graph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a dependency graph, as disclosed by Jain in the system disclosed by Cai, for the motivation of providing a method of intelligently and automatically supporting electronic communication requests based on dependency graph of service ([0031], [0051] Jain).
Claim 13. Cai discloses the incident management system, comprising a memory comprising programmed instructions stored in the memory and one or more processors ([0026], Fig 1 #100, 104, [0246]) configured to be capable of executing the programmed instructions stored in the memory:

Regarding claims 2, 8 and 14, Cai as modified by Jain teaches the method as set forth in claim 1, medium of claim 7 and system of claim 13 further comprising:
Cai teaches obtaining, by the incident management system, one or more historical incidents ([0067] The ordered/ranked set of historical incident-solution pairs can be used to generate an output data structure indicating, for example, the most similar historical incident-solution pairs, which can then be used to identify one or more estimated solutions for the new incident ticket. [0094] The natural language processor 120 determines the subset of potential solutions selected from the plurality of potential solutions based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents; and
Cai teaches training, by the incident management system, an artificial intelligence model with the obtained one or more historical incidents prior to receiving incident data (Fig 17 #1700 model deployment, trained model, [0182] Passes the data into a trained Neural Network Regression model (e.g., python random forest regression model with hyper_parameters of max_depth=5, bootstrap=True, max_features=auto, max_leaf_nodes=None, min_samples_leaf=1, min_samples_splot=2, min_weight_fraction_leaf=0.0, n_jobs=1, oob_score=False, random_stat=0, verbose=true, warm_start=False; Round Predictions to nearest integer, Fig 1 # 126, 120 predictive model, [0075]);.

Regarding claims 3, 9 and 15, Cai as modified by Jain teaches the method as set forth in claim 1, medium of claim 7 and system of claim 13 further comprising, 
Cai teaches converting, by the incident management system, the received incident data into a vector representation. ([0079] provide a pre-processing engine configured to concatenate the title field and the description field of the new incident ticket, and to remove low value words from the concatenated title field and description field. The pre-processing is adapted to aid in ensuring that comparable vectors can be formed from the incident ticket string, especially after resolutions are identified and later incorporated into the incident-solution pair repository. In some embodiments, the vectors are extended with additional fields for derivative or metadata-based data elements., [0085] new incident is likely not an exact match to any historical incident, both the new incident string and historical strings can be converted into vector representations, [0089])

Regarding claims 5, 11 and 17, Cai as modified by Jain teaches the method as set forth in claim 2, medium of claim 8 and system of claim 14 further comprising, 
Cai teaches representing, by the incident management system, the textual data and the one or more historical incidents in a graphical representation ([0177] a visual characteristic of the first textual graphical element, the second textual graphical element, or the third textual graphical element corresponding to each potential solution is modified based on the cosine similarity score corresponding to the potential solution.).

Regarding claims 6, 12 and 18, Cai as modified by Jain teaches the method as set forth in claim 1, medium of claim 7 and system of claim 13 

Cai teaches wherein the textual data comprises textual description of the received incident ([0011] the new incident ticket including at least a title field and a description field, [0077] receiving the string inputs representative of the new incident ticket, the new incident ticket including at least a title field (e.g., database error) and a description field (e.g., “How do I fix inc0304036”)).

Regarding Claim 19, Cai as modified by Jain teaches the apparatus as set forth in claim 13 
Cai teaches wherein the received incident data is resolved based on historical resolution data associated with the identified one or more relevant incidents. ([0008]  The ordered/ranked set of historical incident-solution pairs can be used to generate an output data structure indicating, for example, the most similar historical incident-solution pairs, which can then be used to identify one or more estimated solutions for the new incident ticket, [0014], [0066]-[0067])

Regarding Claim 20, Cai as modified by Jain teaches the apparatus as set forth in claim 13 wherein the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to
Cai teaches generate one or more actionable insights by applying natural language processing on the received textual data ([0119] The platform 100 uses natural language processor 120 to process relevant text fields in the historical IT incident tickets in order to prescribe solutions for every new incident received by platform 100. The platform 100 uses natural language processor 120 to prescribe solutions from historical incident ticket titles and descriptions. [0127] enable rapid transformation of diverse unstructured data into actionable insights where machine learning processes data to build a predictive model 126. [0164]  The natural language processor 120 can include instructions or scripts which can include a text similarity process 602 (e.g., Term Frequency and Cosine Similarity) that can involve the following operations: Concatenate Title and Description of new incident ticket; Remove stop words from the title/description; Performs Term Frequency Inverse Document Frequency on Knowledge base 608 (of data storage 110) new Incident with ngram range (1,3); Execute cosine similarity on the new incident title/description against all historical incidents Determine top 3 (or more) indexes and map them back to their respective incident numbers; Output the incident numbers and confidence scores (actionable insight)



Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. 
With regards to 102/103 rejection, new limitations has been considered in claim rejection above. With regards to new limitation, Cai teaches wherein the identified one or more relevant incidents ([0014] The ordered/ranked set of historical incident-solution pairs can be used to generate an output data structure indicating, for example, the most similar historical incident-solution pairs, which can then be used to identify one or more estimated solutions for the new incident ticket). Further, Cai teaches dependency information is stored in tabular format ([0230]). However, Cai does not teach a dependency graph. Jain teaches a dependence graph ([0051])
Applicant states on page 7, that Cai does not teach applying natural language processing on received data. Examiner has considered all arguments and respectfully disagrees. Cai discloses natural language process (Fig1 # 120) and [0164]  The natural language processor 120 can include instructions or scripts which can include a text similarity process 602 (e.g., Term Frequency and Cosine Similarity) that can involve the following operations: Concatenate Title and Description of new incident ticket (received textual ad context data of incident); Remove stop words from the title/description; Performs Term Frequency Inverse Document Frequency on Knowledge base 608 (of data storage 110) new Incident with ngram range (1,3); Execute cosine similarity on the new incident title/description against all historical incidents Determine top 3 (or more) indexes and map them back to their respective incident numbers; Output the incident numbers and confidence scores (actionable insight), [0173]-[0175]
Regarding 101 rejection, applicant’s arguments have been considered. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an incident management system, a computing system, applying an artificial intelligence model, a site engineer device, NLP), the claims are directed to providing relevant incidents and resolving the incident.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghosh (US 2020/0210924) discusses artificial intelligence for analyzing incident data.
Anand (US 9,317,829) discusses diagnosing incidents for IT service management
Cai (US 10,977293) discusses technology incident management platform
Mann (US 2019/0132191) discloses predictive ticketing in information technology (IT) systems


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629